Title: To Benjamin Franklin from Ignaz Edler von Born, 17 July 1784
From: Born, Ignaz Edler von
To: Franklin, Benjamin



Monsieur
Vienne ce 17e Juillet 1784

Un quelqu’un qui, attaché depuis le matin jusqu’au Soir a Son bureau, et privé presque de l’usage de Ses pieds, ne connoit d’autre delassement, que celui que les etudes peuvent donner, Vous offre une petite brochure, qui peut etre pourra Vous amuser dans des moments perdus. Agrées Monsieur cet hommage d’un inconnu, qui admire vos connaissances et vos actions depuis long tems, et qui Vous Souhaite pour le progres des Sciences et pour le bien de l’humanité une vie immortelle. Monsieur Votre tres humble et trés obeissant Serviteur

Born

